DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “wherein at least one of the sound collecting device”. However, claim 1 recites “a sound collecting device”. It is unclear if applicant meant to recite “at least one of” as claim 1 does not recite it.

Claim 5 recites the limitation "the plurality of target areas" in line 2. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruzzene US PG-Pub 2010/0206080.


Regarding claim 7, Ruzzene discloses a sound collecting device that is used for a monitoring device that monitors a target area (Abstract: a device that will monitor a component/target area); a plurality of microphones that converts sound waves with a frequency of 20 kHz or higher emitted from the target area to a sound pressure signal (Fig. 15A & [0038]: array-112 will gather sound of an area, frequencies above 20khz), wherein the plurality of microphones is arranged in a hexagonal array (Fig. 9), and wherein the plurality of microphones which is located on an outermost circumference of the array is located on sides and vertices of a regular hexagon (Fig. 9).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruzzene US PG-Pub 2010/0206080 and in view of Yokono US PG-Pub 2017/0307465.

Regarding claim 1, Ruzzene teaches a sound collecting device in which a plurality of microphones that converts sound waves emitted from the target area to a sound pressure signal is arranged (Fig. 9 & [0038]: array-112 will gather sound of an area); and an information processing device configured to detect sound in the target area based on the sound pressure signal ([0060]: using 2D array to detect impact sounds), wherein the sound pressure signal is a signal of sound waves with a frequency of 20 kHz or higher (Fig. 15A: frequencies above 20khz).  
Ruzzene failed to explicitly teach detect abnormality.
However, Yokono teaches detect abnormality ([0015]: detecting abnormal large leak).
Ruzzene and Yokono are analogous art because they are both in the same field of endeavor, namely detecting sound. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because detecting abnormal sound helps to determine a location where an problem is located as Yokono teaches on [0015].

Regarding claim 8, Ruzzene teaches a monitoring method of a monitoring device (abstract), the monitoring device including a sound collecting device in which a plurality of microphones is arranged and an information processing device and being configured to monitor a target area using the sound collecting device, the monitoring method comprising (Fig. 9 & Abstract: multiple microphone to monitor a component/target area): acquiring, by the plurality of microphones, sound waves emitted from the target area in a state in which the sound waves have been converted to a sound pressure signal (Fig. 9 & [0038]: array-112 will gather sound of an area); and detecting, by the information processing device, an impact sound in the target area based on the sound pressure signal ([0060]: using 2D array to detect impact sounds), wherein the sound pressure signal is a signal of sound waves with a frequency of 20 kHz or higher (Fig. 15A: frequencies above 20khz).  
Ruzzene failed to explicitly teach detect abnormality.
However, Yokono teaches detect abnormality ([0015]: detecting abnormal large leak).
Ruzzene and Yokono are analogous art because they are both in the same field of endeavor, namely detecting sound. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because detecting abnormal sound helps to determine a location where an problem is located as Yokono teaches on [0015].

Regarding claim 3, Ruzzene teaches wherein the plurality of microphones is arranged in a hexagonal array, and wherein the plurality of microphones which is located on an outermost circumference of the array is located on sides and vertices of a regular hexagon (Fig. 9: hexagon pattern).  

Regarding claim 4, Ruzzene teaches wherein the plurality of microphones is arranged in a hexagonal array, and wherein the plurality of microphones which is located on an outermost circumference of the array is located on vertices of a regular hexagon (Fig. 9: the plurality of microphone are on a hexagonal array shape and you have microphones on the hexagonal vertices).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruzzene US PG-Pub 2010/0206080 and in combination with Yokono US PG-Pub 2017/0307465 in view of Hunt US PG-Pub 2020/0344544.

Regarding claim 2, the combination teaches wherein at least one of the sound collecting device and the information processing device process only ultrasonic sound (Ruzzene, Fig. 15A & [0042]: looking at ultrasound and not lower frequencies sounds).
The combination failed to explicitly teach includes a filter unit configured to perform one of removal and reduction of a second sound pressure signal based on the sound waves with a frequency of lower than 20 kHz.  
However, Hunt teaches includes a filter unit configured to perform one of removal and reduction of a second sound pressure signal based on the sound waves with a frequency of lower than 20 kHz ([0049] & [0071]: using filter to receive ultrasound).
The combination and Hunt are analogous art because they are both in the same field of endeavor, namely detecting sound. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an inventor choice to select what frequency of sound to concentrate on as certain sounds can be easily detected on lower or higher frequencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654